Title: To James Madison from James Dinsmore, 29 October 1809
From: Dinsmore, James
To: Madison, James


Sir
Montpeleir Octr 29th 1809
I intended before you went from here to mention to you whether you would not think it adviseable to put two windows in the end of the library room? but it escaped My Memory; I have been Reflecting on it Since and beleive it will as without them the wall will have a very Dead appearance, and there will be no direct Veiw towards the temple Should you ever build one. My reason for omitting them in the Drawing was that the Space might be occupyd for Book Shelves but I beleive there will be sufficiency of room without as the peirs between the windows will be large and the whole of the other end except the breadth of the door may be occupyd for that purpose: Should you approve of putting them you will please to let me know by return of post. It will also be Necessary to add 24 lights of 12 by 18 inch glass to the Memod. You will also please to Mention when we May expect the Sheet Iron & whether it will be of the breadth Specifyed; also whether Mrs Madison wishes a boiler fixed in the kitchen & what will be the Size of it. Mr Chisholme has done Makeing Bricks and has got the foundation for the addition dug out. You will please to Mention whether you wish a Cornice put up in the Passage, I have no doubt but it would be a considerable addition to the look of it. I Shall Send a Memdm by Mr Gooch of Some nails & other things that we Shall want by the waggon in addition to that already furnished. Inclosed I Send you the Size of the egg & Dart Moulding for the Bedmould of the Cornice to be put up in the Dineing room; it will add greatly to the Beauty of the Cornice & I Suppose May Cost about 0/9d per foot. Should you approve of it, would wish it to be sent on by the waggon. Mr Andrews will Make it on Short notice. Mr Chisholme requests me to mention that he will thank you to Send him one Hundred Dollars as Soon as Convenient. I am Sir with respect your Humble Servt
Jas. Dinsmore
 